DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 61-80 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for wireless communications and the transmission of data and uplink transmission requests in a W-LAN. Each of the Independent claims 61, 67, 72, and 77, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
	For example, the closest prior art, Zhou et al. (US 2017/0041953 A1) discloses wireless communications and, bandwidth dependent carrier sensing for orthogonal frequency division multiple access (OFDMA).  An example apparatus for wireless communications generally includes a first interface for obtaining at least a first frame with an indication of a time duration during which at least one bandwidth channel is occupied; a processing system configured to track, based at least in part on the indicated duration, availability of time and one or more resources on a plurality of bandwidth channels including the at least one bandwidth channel and to determine whether resources are available to transmit at least a second frame, based on the 
	While the disclosure of Zhou teaches the transmission of a frame that comprises an indication of a time duration during which at least one bandwidth channel is occupied. It does not disclose each and every limitation of the independent claims, and does not disclose the three configurations of uplink transmission requests. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411